Title: From Benjamin Franklin to Jonathan Williams, Jr., 9 January 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy, Jan. 9. 1780
I received your Letters with the Samples of Cloths, but the Shirt & Stockings are not arriv’d. Having no kind of Judgment in such Commodities, I can make no Choice. You have the precise & particular Orders of the Committee of Congress relating to the Soldiers Dress, to which you must conform as exactly as possible. I do not chuse to make a Contract with you for the Cloathes at fix’d Prices. That Method would be subject to many malevolent Reflections. It is better that you should buy the Materials & employ the Work folk, on the best Terms you can for the publick, and content yourself with the Commission of 2½ Per Cent. which I agree to allow you, in consideration of its being a Business consisting of so many particulars, as to require a good deal of Attention, & take up a great deal of your Time in the Execution and in keeping the Accounts. I depend much upon your Integrity & Diligence in this Affair, & I flatter my self that you will so conduct it as to do honour to your self and to me. Mr Chaumont will acquaint you what quantity of Hats Shirts, Stockings & Shoes are to be furnish’d. As the Funds come to hand quarterly, I can only pay quarterly. You will therefore make all your Purchases on those Terms, to be paid ¼ in May another in August, a third in November, & the fourth in February 1781. Your Bills drawn on or after the 15th of each of those Months, for those quarterly Payments, at 10 Days Sight, will be punctually honoured.— The Provision is to be for 15000 Men. My Love to the good Girls. I am ever Your affectionate Uncle	
BF
In Franklin’s hand: BF. to J. Williams / Jan 9. 1780 / Orders to draw on me quarterly.—
